Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the Comptroller, which denied petitioner’s applications for accidental and ordinary disability retirement benefits. Petitioner was employed by the Suffolk County Health Department as a home health aide when she was involved in an automobile accident while traveling to a patient’s home on October 7, 1975. She thereafter filed applications for accidental and ordinary disability retirement benefits alleging that as a result of the accident she was permanently incapacitated from performing her duties as a home health aide. The Comptroller, finding no permanent incapacitation, denied these applications and the present proceeding ensued. Petitioner’s sole argument concerns the weight accorded by the Comptroller to the testimony of the medical experts. *626The record reveals that the medical experts offered conflicting views as to whether petitioner was permanently disabled. It is well established, however, that the Comptroller’s evaluation of conflicting medical testimony must be accepted (Matter of Marin v New York State Employees’ Retirement System, 84 AD2d 896). Accordingly, the Comptroller could properly credit the testimony of the retirement system’s physician who testified that petitioner was not permanently disabled and was capable of returning to work. Since the Comptroller’s determination is supported by substantial evidence, it must be confirmed (Matter of Horrigan v Regan, 88 AD2d 680; Matter of Goldsmith v Regan, 88 AD2d 675). Determination confirmed, and petition dismissed, without costs. Sweeney, J. P., Kane, Main, Mikoll and Yesawich, Jr., JJ., concur.